Opinion by
Keefe, J.
It appeared from the testimony that the steamship City of Salisbury sank in Boston harbor, and part of her cargo consisted of cashew nuts.. Some of the nuts were salvaged and others were damaged by water. From the evidence, including the official papers, it was found that at Boston an allowance in duty of 9,650 pounds out of 36,100 pounds was made upon.the net landed weight. At New York it was found by actual segregation that only 42 cases amounting to. 2,020 pounds were worthless and the remainder was released for consumption. The importer claims that duty upon 42 cases should be refunded. From the record it was clear that the importer was not entitled to a further refund as it appeared that he has already received in allowance far more than the segregation established that he was entitled to. The protest was therefore overruled.